Citation Nr: 0715627	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a perforated 
eardrum.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for ulcers.

4.  Entitlement to service connection for an anxiety 
disorder.

5.  Entitlement to service connection for kidney stones.

6.  Entitlement to service connection for chronic urinary 
tract infections.

7.  Entitlement to service connection for a neurological 
disorder.

8.  Entitlement to service connection for gastritis.  

9.  Entitlement to service connection for colitis.

10.  Entitlement to service connection for bronchitis and 
shortness of breath.

11.  Entitlement to service connection for pyloric and 
duodenal bulb irritability with prominent phrenic ampulla.

12.  Entitlement to service connection for gastroesphageal 
reflux disease and dyspepsia.

13.  Entitlement to service connection for pancreatitis.

14.  Entitlement to service connection for irritable bowels.

15.  Entitlement to service connection for tachycardia with 
chest pain and irregular pulse.

16.  Entitlement to service connection for hypertension, 
claimed as prehypertension.

17.  Entitlement to service connection for cardiovascular 
disease.

18.  Entitlement to service connection for arteriosclerosis.

19.  Entitlement to service connection for allergies.

20.  Entitlement to service connection for post-traumatic 
stress disorder.

21.  Entitlement to service connection for chronic fatigue, 
insomnia, and malaise.

22.  Entitlement to service connection for hot and cold 
flashes and night sweats.

23.  Entitlement to service connection for renal disease.

24.  Entitlement to service connection for 
hypertriglyceridemia.

25.  Entitlement to service connection for enlarged prostate 
and prostatitis.

26.  Entitlement to service connection for anemia.

27.  Entitlement to service connection for anisocoria.

28.  Entitlement to service connection for tension headaches.

29.  Entitlement to service connection for traumatic 
arthritis of the back.

30.  Entitlement to service connection for traumatic 
arthritis of the left hip.

31.  Entitlement to service connection for arm infection 
secondary to multiple vaccinations.

32.  Entitlement to service connection for polychlorinated 
biphenyl (PCB) exposure and multiple chemical exposure.  

33.  Entitlement to service connection for dyspnea on 
exertion.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1980 
to July 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO). 

Pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c), in 
June 2003, the veteran's motion to advance his claim on the 
Board's docket was granted by a Deputy Vice Chairman of the 
Board.  

In April 2007, the veteran was scheduled to appear at the RO 
for a requested Video Conference hearing before a Veterans' 
Law Judge, but failed to appear.  The veteran has not offered 
a statement showing good cause for his failure to appear at 
the requested hearing.  

The issues of entitlement to service connection for kidney 
stones, a neurological disorder, gastritis, bronchitis and 
shortness of breath, pancreatitis, allergies, renal disease, 
enlarged prostate and prostatitis, anisocoria, tension 
headaches, traumatic arthritis of the back, traumatic 
arthritis of the left hip, perforated eardrum, asthma, 
ulcers, an anxiety disorder, chronic urinary tract 
infections, colitis, pyloric and duodenal bulb irritability 
with prominent phrenic ampulla, gastroesphageal reflux 
disease and dyspepsia, irritable bowels, and anemia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  Tachycardia with chest pain, irregular pulse, chronic 
fatigue, insomnia, malaise, hot and cold flashes, night 
sweats, hypertriglyceridemia, and dyspnea on exertion, in and 
of themselves are symptoms and not disease entities for 
purposes of VA compensation benefits. 

2.  No competent medical evidence has been received showing 
that the veteran currently has hypertension, claimed as 
prehypertension, cardiovascular disease, arteriosclerosis, 
post-traumatic stress disorder, an arm infection claimed as 
secondary to multiple vaccinations, and/or a disorder caused 
by polychlorinated biphenyl (PCB) exposure and multiple 
chemical exposure.


CONCLUSIONS OF LAWS

1.  Tachycardia with chest pain and irregular pulse was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Chronic fatigue, insomnia, and malaise were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b); 
38 C.F.R. § 3.303.

3.  Hot and cold flashes and night sweats were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b); 
38 C.F.R. § 3.303.

4.  Hypertriglyceridemia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

5.  Dyspnea on exertion was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

6.  Hypertension, claimed as prehypertension, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. § 3.303.

7.  Cardiovascular disease was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

8.  Arteriosclerosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

9.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b); 
38 C.F.R. §§  3.303, 3.304(f) (2006).

10.  Arm infection claimed as secondary to multiple 
vaccinations was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

11.  A disorder caused by polychlorinated biphenyl (PCB) 
exposure and multiple chemical exposure was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b); 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005).  VA 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. 
§ 3.159 (2006).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-adjudication 
notice by letters dated in April 2002, July 2003, August 
2003, and August 2005.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  In a statement submitted in May 2003, the veteran 
specifically acknowledged that he had received and understood 
the notice requirements described above.   

To the extent that the notice did not include the degree of 
disability assignable and effective dates, as the claims of 
service connection are denied, there can be no possibility of 
any prejudice to the appellant with respect to any such 
defect in the notice as required under Dingess at 19 Vet. 
App. 473.

To the extent that any particular aspect of the notice came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The procedural defect has been cured 
without prejudice to the appellant because he had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  That is, he had the opportunity to 
submit additional argument and evidence.  

With respect to the duty to assist, the RO obtained post-
service private and VA medical records as they were 
identified by the veteran.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
no further assistance to the appellant in developing the 
facts pertinent to the issues is required to comply with the 
duty to assist.  

With respect to the duty to assist in obtaining the veteran's 
service medical records, in a case in which a veteran's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist the veteran 
in the development of his claim and to provide reasons or 
bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding 
that the heightened duty to assist a veteran in developing 
facts pertaining to his claim in a case in which service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  

As directed in the remand section below with respect to the 
claims of entitlement to service connection for kidney 
stones, a neurological disorder, gastritis, bronchitis and 
shortness of breath, pancreatitis, allergies, renal disease, 
enlarged prostate and prostatitis, anisocoria, tension 
headaches, traumatic arthritis of the back, traumatic 
arthritis of the left hip, perforated eardrum, asthma, 
ulcers, an anxiety disorder, chronic urinary tract 
infections, colitis, pyloric and duodenal bulb irritability 
with prominent phrenic ampulla, gastroesphageal reflux 
disease and dyspepsia, irritable bowels, and anemia, since 
there is an indication that not all of the veteran's service 
medical records are in the claims file, the RO must pursue 
alternative sources of medical records.  With respect to the 
service connection claims decided herein, however, obtaining 
any more of the veteran's service medical records would serve 
no useful purpose since there is no indication that the 
veteran currently has the disabilities at issue, or the 
symptoms for which the veteran seeks service connection are 
not disabilities for VA service connection purposes.  
Obtaining additional service medical records pertaining to 
the veteran's period of service over 25 years ago would not 
yield evidence that could change the current findings, or the 
outcome of the veteran's claims being decided herein.  

It is noteworthy that the veteran has not been afforded a VA 
examination for the purpose of determining the existence or 
etiology of any of the claimed disabilities for which he 
seeks service connection.  As explained below, however, in 
the cases of hypertension, claimed as prehypertension, 
cardiovascular disease, arteriosclerosis, post-traumatic 
stress disorder, an arm infection claimed as secondary to 
multiple vaccinations, and/or a disorder caused by 
polychlorinated biphenyl (PCB) exposure and multiple chemical 
exposure, there is no medical evidence that the veteran 
currently has any of these disabilities; while in the cases 
of tachycardia with chest pain, irregular pulse, chronic 
fatigue, insomnia, malaise, hot and cold flashes, night 
sweats, hypertriglyceridemia, and dyspnea on exertion, these 
are symptoms that are not recognized as disabilities for 
purposes of service-connected benefits.  Affording the 
veteran VA medical examinations and obtaining VA medical 
opinions is not required since VA examination is not 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005).  The duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on the claims at this time.

Allegation 

The appellant alleges that he currently has the several 
disorders at issue, namely tachycardia with chest pain, 
irregular pulse, chronic fatigue, insomnia, malaise, hot and 
cold flashes, night sweats, hypertriglyceridemia, and dyspnea 
on exertion, hypertension, claimed as prehypertension, 
cardiovascular disease, arteriosclerosis, post-traumatic 
stress disorder, an arm infection claimed as secondary to 
multiple vaccinations, and/or a disorder caused by 
polychlorinated biphenyl (PCB) exposure and multiple chemical 
exposure, and that all the disorders are related to diseases 
or injuries that he sustained during his period of service. 

Principles of Service Connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link, established by medical evidence, between 
the current symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Factual Background

Available service medical records show no complaints of, 
treatment for, or diagnosis of hypertension, cardiovascular 
disease, arteriosclerosis, post-traumatic stress disorder, an 
arm infection claimed as secondary to multiple vaccinations, 
and/or a disorder caused by polychlorinated biphenyl (PCB) 
exposure and multiple chemical exposure.  

Post-service medical records show no complaints of, treatment 
for, or diagnosis of hypertension, cardiovascular disease, 
arteriosclerosis, post-traumatic stress disorder, an arm 
infection claimed as secondary to multiple vaccinations, 
and/or a disorder caused by polychlorinated biphenyl (PCB) 
exposure and multiple chemical exposure.  


Analysis

With respect to the claims of entitlement to service 
connection for hypertension, claimed as prehypertension, 
cardiovascular disease, arteriosclerosis, post-traumatic 
stress disorder, an arm infection claimed as secondary to 
multiple vaccinations, and/or a disorder caused by 
polychlorinated biphenyl (PCB) exposure and multiple chemical 
exposure, the appellant has theorized that he currently has 
the disorders at issue, and that they are directly related to 
his experiences in service.  With respect to any medical 
conjectures that could be made on his part, however, the 
appellant has not been shown to possess the medical 
background required to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1131.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the Board is sympathetic to the veteran's 
assertions that he currently has hypertension, claimed as 
prehypertension, cardiovascular disease, arteriosclerosis, 
post-traumatic stress disorder, an arm infection claimed as 
secondary to multiple vaccinations, and/or a disorder caused 
by polychlorinated biphenyl (PCB) exposure and multiple 
chemical exposure, he is not qualified to render a medical 
opinion and his statements cannot serve as competent medical 
evidence of a current diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)  However, if the veteran is hereafter 
diagnosed with any of these claimed disabilities, he is free 
to resubmit his claims of service connection.  Until then, in 
the absence of competent medical evidence presently 
demonstrating any of those disabilities, the Board must 
conclude that the preponderance of the evidence is against 
the claims of service connection for hypertension, claimed as 
prehypertension, cardiovascular disease, arteriosclerosis, 
post-traumatic stress disorder, an arm infection claimed as 
secondary to multiple vaccinations, and/or a disorder caused 
by polychlorinated biphenyl (PCB) exposure and multiple 
chemical exposure; there is no doubt to be resolved; and 
service connection is not warranted. 

The veteran has also claimed entitlement to service 
connection for tachycardia with chest pain, irregular pulse, 
chronic fatigue, insomnia, malaise, hot and cold flashes, 
night sweats, hypertriglyceridemia, and dyspnea on exertion.  
As noted above, however, service connection is granted only 
for disability, not on the basis of the symptoms of a 
disability. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2006); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, 
tachycardia with chest pain, irregular pulse, chronic 
fatigue, insomnia, malaise, hot and cold flashes, night 
sweats, hypertriglyceridemia, and dyspnea on exertion, in and 
of themselves, are symptoms and not disease entities for 
purposes of compensation benefits.  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence that the veteran has any of the claimed disorders 
that may be recognized for compensation benefits purposes, 
the preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted.  

 
ORDER

Entitlement to service connection for tachycardia with chest 
pain and irregular pulse is denied.

Entitlement to service connection for chronic fatigue, 
insomnia, and malaise is denied.  

Entitlement to service connection for hot and cold flashes 
and night sweats is denied.  

Entitlement to service connection for hypertriglyceridemia is 
denied.  

Entitlement to service connection for dyspnea on exertion is 
denied.  

Entitlement to service connection for hypertension, claimed 
as prehypertension, is denied.

Entitlement to service connection for cardiovascular disease 
is denied.  

Entitlement to service connection for arteriosclerosis is 
denied.  

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to service connection for an arm infection 
claimed as secondary to multiple vaccinations, is denied.  

Entitlement to service connection for a disorder caused by 
polychlorinated biphenyl (PCB) exposure and multiple chemical 
exposure is denied.  


REMAND

In a statement submitted in November 2002, the veteran 
indicated that he filed complaints pertinent to his claims 
during service with the Inspector Generals Office at Fort 
Jackson, South Carolina, in 1981.  In another statement 
submitted in October 2003, the veteran indicated that all of 
his service medical records may not be in the claims file, 
and that there may be additional service medical records at 
Fort McClellan, Alabama.  

In cases in which the veteran has asserted that there are 
relevant records in the possession of a federal agency that 
have not been associated with the claims file, VA laws and 
regulations impose a heightened duty to determine if those 
records are available, particularly if the records in 
question are service medical records.  This heightened duty 
includes contacting the individual facilities in attempt to 
seek all of the records that the veteran believes to be 
relevant, including his service vaccination records.  

Secondly, the veteran has offered into evidence a medical 
statement dated in September 2002, and signed by Dr. Martin 
Calua Mtz., M.D.  In that statement, Dr. Calua Mtz. indicated 
that he had reviewed some of the veteran's available service 
medical records and post-service medical records.  Dr. Calua 
Mtz. diagnosed several medical disorders in the veteran, 
including kidney stones, a neurological disorder, gastritis, 
bronchitis and shortness of breath, pancreatitis, allergies, 
renal disease, enlarged prostate and prostatitis, anisocoria, 
tension headaches, traumatic arthritis of the back, traumatic 
arthritis of the left hip, perforated eardrum, asthma, 
ulcers, an anxiety disorder, chronic urinary tract 
infections, colitis, pyloric and duodenal bulb irritability 
with prominent phrenic ampulla, gastroesphageal reflux 
disease and dyspepsia, irritable bowels, and anemia.  
Dr. Calua Mtz. opined that these disorders were related to 
the veteran's military service.  Efforts on the part of the 
RO to obtain clarification from Dr. Calua Mtz. as to the 
bases for his opinions proved unsuccessful.  Nevertheless, 
his opinions do relate the foregoing disabilities to service.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A, includes obtaining a medical 
opinion whenever such an opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
38 C.F.R. § 4.1 (2006) provides further that "It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.")  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  ("[F]ulfillment of the statutory duty to 
assist  . . . includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.").  Consequently, the necessity for appropriate further 
examination is shown for the proper assessment of the 
appellant's claims noted in this Remand section.  38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and 
the specific personnel and medical 
facilities identified by the veteran 
(Fort Jackson, South Carolina, and Fort 
McClellan, Alabama) for the purpose of 
obtaining documentation of complaints 
made to the Inspector General and service 
medical records directly from the U.S. 
Army and/or its personnel and medical 
facilities at Fort Jackson, South 
Carolina, and Fort McClellan, Alabama.  
In that regard, the veteran's allegations 
with respect to the records alleged to be 
missing should be referenced to the 
service department and the facilities in 
question.  

2.  After completion of # 1, schedule the 
veteran for appropriate VA examinations 
by medical professionals skilled in the 
diagnosis and treatment of the disorders 
at issue, namely, kidney stones, a 
neurological disorder, gastritis, 
bronchitis and shortness of breath, 
pancreatitis, allergies, renal disease, 
enlarged prostate and prostatitis, 
anisocoria, tension headaches, traumatic 
arthritis of the back, traumatic 
arthritis of the left hip, perforated 
eardrum, asthma, ulcers, an anxiety 
disorder, chronic urinary tract 
infections, colitis, pyloric and duodenal 
bulb irritability with prominent phrenic 
ampulla, gastroesphageal reflux disease 
and dyspepsia, irritable bowels, and 
anemia, to determine whether any of the 
disorders at issue, if found, bear any 
relationship to service, including any 
treatment or injuries identified in the 
service medical records.  The claims file 
and a separate copy of this remand must 
be made available to the examiner in 
connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
reviewed in conjunction with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner must address the 
following medical questions:
Is it at least as likely as not (50 
percent or greater) that kidney 
stones, a neurological disorder, 
gastritis, bronchitis and shortness of 
breath, pancreatitis, allergies, renal 
disease, enlarged prostate and 
prostatitis, anisocoria, tension 
headaches, traumatic arthritis of the 
back, traumatic arthritis of the left 
hip, perforated eardrum, asthma, 
ulcers, an anxiety disorder, chronic 
urinary tract infections, colitis, 
pyloric and duodenal bulb irritability 
with prominent phrenic ampulla, 
gastroesphageal reflux disease and 
dyspepsia, irritable bowels, and/or 
anemia are related to service on any 
basis?  
A complete rationale for any opinions 
expressed should be provided.  

3.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
and pursue any development required by 
the record at hand, including further 
medical examination.  In particular, 
review the requested examination 
report(s) and required medical opinion(s) 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, implement corrective procedures.  

4.  Then, readjudicate the appellant's 
claims of entitlement to service 
connection for a kidney stones, a 
neurological disorder, gastritis, 
bronchitis and shortness of breath, 
pancreatitis, allergies, renal disease, 
enlarged prostate and prostatitis, 
anisocoria, tension headaches, traumatic 
arthritis of the back, traumatic 
arthritis of the left hip, perforated 
eardrum, asthma, ulcers, an anxiety 
disorder, chronic urinary tract 
infections, colitis, pyloric and duodenal 
bulb irritability with prominent phrenic 
ampulla, gastroesphageal reflux disease 
and dyspepsia, irritable bowels, and 
anemia.  

4.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


